UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT Pursuant to Section 13 or 15(d) Of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 13, 2011 FLINT TELECOM GROUP, INC. - (Exact Name of Registrant as Specified in its Charter) Nevada 0-21069 36-3574355 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 7500 College Blvd., Suite 500 Overland Park, KS 66210 (Address of Principal Executive Offices)(Zip Code) (913) 815-1570 (Registrant’s Telephone Number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM8.01 OTHER EVENTS On January 13, 2011, Flint Telecom Group, Inc. (the “Company”) received approval from the Financial Industry Regulatory Authorityclearing its 1 for 20 reverse stock split of its issued and outstanding common shares. The Company’s issued and outstanding common shares were decreased from 818,277,527 to 40,913,876. SIGNATURES Pursuant to the requirements of the Securities Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. FLINT TELECOM GROUP, INC. By: /s/Vincent Browne Date:January 13, 2011 Vincent Browne, Chief Executive Officer
